Citation Nr: 1025797	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  02-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed 
as due to exposure to herbicides during service in the Republic 
of Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied, in 
part, the Veteran's claim of entitlement to service connection 
for diabetes mellitus, as the result of exposure to herbicides 
during service.

In July 2003, the Veteran presented testimony at a personal 
hearing before a Veterans Law Judge (VLJ) at the RO. A transcript 
of the hearing was prepared and associated with the claims 
folder.  As that VLJ is not available, the Veteran was provided 
the opportunity to present further testimony before an additional 
VLJ.  In a signed statement, dated March 30, 2010, the Veteran 
noted that he did not wish to appear at a hearing before a member 
of the Board.

In March 2004, the Board denied the Veteran's claim based on lack 
of in-country service, to include inland waters, in the Republic 
of Vietnam.  Following that denial, the Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Board's decision, as to this issue, was 
initially set aside by the Court in June 2007.  In October 2007, 
the Board informed the Veteran that, due to the fact that a 
notice of appeal was filed with the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), that Board did 
not have jurisdiction over the remanded issue, and would not be 
able to proceed until a mandate was issued by the Court.

In a Memorandum Decision, dated April 24, 2009, the Court noted 
that the prior, single-judge disposition which set aside and 
remanded the Board's prior decision, was summarily reversed by 
the Federal Circuit in light of Haas v. Peake, 525 F.3d 1168 (Fed 
Cir. 2008), which held that only veterans present on the landmass 
or inland waters of Vietnam were entitled to the presumption of 
service connection based on herbicide exposure, regardless of 
whether they were awarded the Vietnam Service Medal.  The Court 
found that in light of the decision in Haas the Veteran's 
argument that the Board erred in determining that his service in 
the waters off the Vietnamese shore did not constitute "service 
in Vietnam" for purposes of presumptive service connection 
fails, as does his argument he should be accorded presumptive 
service connection based on his receipt of the Armed Forces 
Expeditionary Medal for Vietnam (AFEM), which he contended should 
have been considered equivalent to the Vietnam Service Medal 
(VSM).  However, the Court further noted that, with regard to the 
present appeal, the Board failed to provide adequate reasons and 
bases for its determination that the duty to assist had been 
satisfied.  Specifically, it was noted that the Veteran alleged 
that his ship served on the inland waters of Vietnam, and that 
Haas did nothing to change the fact that such service would 
warrant application of the presumption of service connection 
based on herbicide exposure.  However, according to the Court, 
the Board failed to address this possible service, or otherwise 
explain why obtaining the Veteran's service personnel records, or 
other pertinent records, which might verify service on the inland 
waters of Vietnam, was not warranted.  As such, the Board's 
decision was set aside and remanded for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
diabetes mellitus. He essentially contends that he incurred 
diabetes mellitus as a result of herbicide exposure in Vietnam, 
while serving on inland waters.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the claims for service connection for diabetes 
mellitus, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).  Note 2 to 38 C.F.R. § 3.309(e) 
states that the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).

In this case, the Veteran has not demonstrated that he was 
stationed on land in the Republic of Vietnam during his period of 
active service.  The Veteran does not claim that he was on 
Vietnamese soil during that time.  In fact, he testified that he 
did not set foot in Vietnam.  See Transcript, p. 4.  Further, it 
has not been determined that the Veteran served on inland water, 
or "brown water," during his period of active service.  The 
record currently reflects that the Veteran served aboard the USS 
Topeka and that he was aboard ship during several periods in 
which that ship was present off the coast of the Republic of 
Vietnam.  Thus, exposure to herbicide agents is not conceded at 
this time.  

During the pendency of the appeal, in August 2006, the Court 
reversed a Board decision that denied service connection for 
disabilities claimed as a result of exposure to herbicide agents.  
Haas v. Nicholson, 20 Vet. App. 257 (2006).  That decision was 
reversed by the Federal Circuit, and the Secretary of VA in 
response imposed a stay involving claims based upon herbicide 
exposure in which the only evidence of exposure is the receipt of 
the Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The stay has 
since been lifted.  Chairman's Memorandum No. 01-09-03 (January 
22, 2009).  

With respect to the Veteran's claim that had active duty in 
Vietnam, specifically on the waters off-shore of Vietnam, and, 
therefore, service connection for diabetes mellitus is warranted 
under 38 C.F.R. § 3.309(e) on the basis of his presumed exposure 
to herbicide agents, to include Agent Orange, the Board notes 
again that for Veterans who served in Vietnam, exposure to 
herbicides is presumed and in such cases diabetes mellitus, type 
II, is a disease that is subject to presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309.  As noted, service in 
the Republic of Vietnam has been addressed by the recent decision 
of the Federal Circuit.  Essentially, the current state of the 
law is that the Veteran must have set foot on the landmass of 
Vietnam, or, have been present in the inland waterways of that 
country during the statutory period (so-called "brown water" 
naval activity).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009).

According to the Veteran's DD-214, he last served aboard the USS 
Topeka, which was a light cruiser.  The National Personnel 
Records Center (NPRC) provided a report which detailed the 
Topeka's Vietnam-era operations, but did not include a report of 
inland water missions in Vietnam.   However, the deck logs from 
the USS Topeka are not of record.

Finally, the Board notes that the Veteran's service personnel 
records are missing from the claims file, and there is no 
evidence in the record to show that the RO has submitted a 
request for information to the appropriate service department 
custodian of records in order to attempt to verify the Veteran's 
claimed "brown water" Vietnam service.  Accordingly, the Board 
finds that, on remand, the RO/AMC must complete that development.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain the Veteran's 
complete service personnel records file from 
the appropriate custodian of such records 
and, if possible, a comprehensive list of all 
ships on which the Veteran served during his 
period of active service.

2.  The RO/AMC should contact the National 
Archives and Records Administration and the 
Naval Historical Center, and request 
verification as to whether, during the period 
of time the Veteran was assigned to the USS 
Topeka, or any other ship, the ship had 
service within the inland waters of Vietnam, 
or docked at a port in Vietnam.  Copies of 
any relevant ship logs and deck logs should 
be requested.

3.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraph above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the appellant 
and his representative.  After the appellant 
has had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


